DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2022 has been entered.
Response to Amendment 
The amendment of 12/7/2022 has been entered.
Claims pending: 5-19.
(i) Claims amended: 5, 6, 7 and 9, 10, 11, 12 and 15-17.  
(ii) Claims new: 5-19.
(3i) Claims canceled: 1-4.  
Claim Status
Claims 5-19 are pending.  They comprising of 3 groups:
1) system1: 5-9, and   
2) method1: 10-14, and   
3) System1: 15-19.
All appear to have similar scope and will be rejected together.
As of 12/17/2022, independent claim 5 is as followed:



5. (Currently amended) An automated system for initiating recording and processing of a waste service fulfillment event in an absence of human interaction, the automated system comprising; 
a) a brake sensor connected to a brake of a waste truck; 
b) a lift sensor connected to a lift arm of the waste truck; 
c) a blade sensor connected to a blade of the waste truck; 
d) a controller unit located on the waste truck and electrically connected to at least each of the brake sensor, the lift sensor, and the blade sensor, wherein the controller unit is configured to: receive a brake sensor input from the brake sensor in response to the brake sensor sensing a braking of the waste truck, receive a lift sensor input from the lift sensor in response to the lift sensor sensing operation of the lift arm of the waste truck, receive a blade sensor input from the blade sensor in response to the blade sensor sensing operation of the blade of the waste truck, and receive GPS information that corresponds to addresses of customers of the waste truck; and 
e) a server in communication with the controller unit, the server comprising a database and a processor configured to: 
(1) determine that (i) the controller unit has received, in sequence, the brake sensor input indicating the braking of the waste truck, the lift sensor input indicating operation of the lift arm of the waste truck, and the blade sensor input indicating operation of the blade of the waste truck and (ii) the GPS information received by the controller unit indicates that the waste truck is currently located at a predetermined address of a customer of the waste truck, and 
(3) in response to the determining, create a service fulfillment record associated with the customer of the waste truck and transmit the service fulfillment record to an external computing device remote from the automated system.
Double Patenting
Claims 5-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,074,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the steps and elements (a)- ( e) of claim 5 of the current application reads over the steps and elements (a)-( e) claim 1 of US Patent No. 11,074,557.  The “lift sensor” of current application reads over the “fork sensor” of US Patent No. 11,074,557, because the “fork sensor” can function as “lift sensor.”  The server of current application reads over “processor” of US Patent no. 11,074,557.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-19 on 12/7/2022 are determined as followed:
1) 101 Rejections: None.
2) 103 Rejections: withdrawn due to amendment.
3) 112 (b) Rejections: withdrawn.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689